Citation Nr: 0613880	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for shin 
splints.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder, to include Chiari malformation.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to 
October 1982, and from September 1988 to August 1993.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issue of entitlement to service connection for a neck 
disorder and the issues of whether new and material evidence 
has been submitted sufficient to reopen the shin splints and 
low back disorder claims are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied the appellant's claim for service 
connection for a neck disorder in a decision issued in March 
1997; notice was given to the appellant that same month, 
however she did not appeal that denial.

2.  The evidence received since the March 1997 Board 
decision, when considered with previous evidence, does relate 
to an unestablished fact necessary to substantiate the claim 
and, when considered together with the previous evidence of 
record, does raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

Additional evidence submitted subsequent to the March 1997 
Board decision that denied the appellant's claim for service 
connection for a neck disorder is new and material.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate her claims and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, in light of the Board's reopening of the appellant's 
neck disorder claim, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed for that purpose.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The issue for resolution before the Board is whether or not 
new and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for a 
neck disorder.  After a thorough review of the evidence of 
record, the Board finds that that new and material evidence 
has been received to reopen this claim.  Therefore, that 
claim is reopened and the appellant is entitled to have that 
claim considered de novo.  The case is being remanded to the 
RO for said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

The appellant's claim of entitlement to service connection 
for a neck disorder had been denied in a rating decision 
issued in July 1994; she appealed the denial to the Board.  
Thereafter, the Board issued a decision, in March 1997, in 
which the claim of entitlement to service connection for a 
neck disorder was denied.  The appellant was notified that 
same month of that denial, but she did not appeal the March 
1997 Board decision.  Therefore, the March 1997 Board 
decision represents the last final decision on any basis for 
the neck disorder service connection claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the March 
1997 Board decision, the last time the neck disorder claim 
was finally disallowed on any basis, is final and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the March 1997 Board decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

Whether new and material evidence is submitted is a 
jurisdictional test- if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  The credibility of the 
evidence is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

38 C.F.R. § 3.156(a) defines "new and material evidence" as 
evidence not previously submitted to agency decisionmakers 
which raises a reasonable possibility of substantiating the 
claim and defines material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.

The evidence considered by the Board in reaching its March 
1997 decision included the veteran's service medical records; 
the reports of VA medical examinations conducted in November 
1993, and December 1994; and the testimony provided by the 
veteran at her November 1994 personal hearing at the RO.  

The service medical records indicate that the appellant was 
treated in 1992 for musculoskeletal back pain and pain in the 
upper back and neck.  The clinical findings from the November 
1993 VA orthopedic examination and the December 1994 VA 
medical examination, including radiographic examination of 
the neck, did not yield any diagnosis of a chronic neck 
disorder, just neck pain.  The April 1995 addendum to the 
December 1994 medical examination indicates that the examiner 
did not consider the neck pain to be a chronic disorder and 
that the X-rays of the cervical spine in December 1994 did 
not reveal any abnormal findings.

The appellant's neck disorder claim was also denied because 
the evidence of record in March 1997 failed to show the 
required nexus between her current complaints of neck pain 
and a disease or injury in service.  There was no medical 
evidence establishing a link between the current neck 
symptoms and the appellant's active military service.

The evidence added to the claims file after the March 1997 
Board denial includes private medical records dated in 2001, 
and 2003; information from an internet web site on the 
subject of Chiari malformation dated in July 2001; VA medical 
records dated between 2001 and 2003; written statements and 
testimony submitted by the appellant; and a VA nurse 
practitioner statement dated in December 2005.

The private and VA medical evidence indicates that the 
appellant was diagnosed with Chiari malformation in May 2001, 
and that she underwent surgery for that condition in June 
2001.  She is also currently diagnosed with migraine 
headaches, muscle spasms of the neck, a herniated disk at C5-
6 (post surgery) and cervical syndrome.  The December 2005 VA 
nurse practitioner statement indicates that the Chiari 
malformation is a congenital disorder and that the condition 
could have been aggravated by the appellant's active service.  
The nurse practitioner also stated that this disorder 
contributed to the appellant's in-service headaches and neck 
pain.

Given the material added into evidence indicates that the 
appellant has been diagnosed with chronic neck disorders and 
that there is a possible relationship between her service and 
said chronic neck disorder(s), the evidence added to the 
record subsequent to the March 1997 unappealed Board decision 
provides additional information and details that relate to an 
unestablished fact necessary to substantiate the claim.  The 
Court of Appeals for the Federal Circuit has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998)

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it tends to provide a more complete picture 
of a patient with diagnosed chronic neck problems and the 
origins of those problems.  The new evidence, when viewed 
with the old evidence, raises the possibility that the 
appellant's congenital Chiari malformation was aggravated by 
her service.

The evidence submitted subsequent to the March 1997 Board 
decision provides relevant information as to the question of 
whether the appellant is currently diagnosed with pathology 
that is etiologically related to her active service; the 
Board therefore finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for service connection for a 
neck disorder.


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a neck disorder, the appeal is granted to this extent 
only.


REMAND

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111.  A pre-
existing disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that the Chiari malformation 
preexisted the appellant's entry into active military service 
in October 1979.  The RO did not determine whether or not any 
of the appellant's in-service complaints of neck pain and 
headaches were related to such a pre-existing condition.  The 
RO also has not determined whether, if that condition did 
preexist service, there is clear and unmistakable evidence 
that the pre-existing disorder was not aggravated to a 
permanent degree in service beyond that which would be due to 
the natural progression of the malformation.  

It has been determined that the neck service connection claim 
is in need of additional development.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with 
current procedural requirements.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In addition, the appellant is seeking to reopen her claims of 
entitlement to service connection for shin splints and a low 
back disorder; these claims were last denied in a March 1997 
Board decision.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Although a notification letter dated in February 2002, was 
issued in this matter, that letter does not comply with the 
Kent ruling.  

The claims are therefore REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC will advise the appellant 
of what evidence would substantiate her 
petition to reopen her claims of 
entitlement to service connection for 
shin splints and a low back disorder that 
were last denied in a March 1997 Board 
decision.  

Apart from other requirements applicable 
under the Veterans Claims Assistance Act 
(VCAA), the RO/AMC will comply with the 
Kent ruling, and advise the appellant of 
the evidence and information that is 
necessary to reopen these claims and the 
evidence and information that is 
necessary to establish her entitlement to 
the underlying claims for the benefits 
sought by the appellant.  She should also 
be told to provide any evidence in her 
possession pertinent to the neck, back 
and shin splints claims.  38 C.F.R. 
§ 3.159 (2005).

In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the appellant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2005).

2.  The RO should obtain from the 
appellant the names and addresses of all 
VA, government and private physicians 
and/or medical facilities that have 
provided the veteran any treatment for 
her headaches, Chiari malformation, 
cervical disc disease or cervical 
syndrome since service, and secure all 
available relevant reports not already of 
record from those sources.  In 
particular, the RO should obtain the 
records from treatment provided after the 
April 2001 work-related car accident 
(including employer medical records and 
Workers Compensation claim records), as 
well as the records from treatment 
provided at LSU, the Medical College of 
Georgia or the Augusta Orthopedic 
Specialists.  

3.  All of these records should be 
associated with the claims file.  If 
there are no records, the documentation 
used in making that determination should 
be included in the claims file.  The 
appellant and her representative should 
also be informed of the negative results 
and be given opportunity to secure the 
records.

4.  The RO should arrange for the review 
of the appellant's claims file by a 
neurologist in order to determine the 
nature, onset date and etiology of any 
head, neck or cervical spine pathology.  
The reviewing neurologist should consider 
the information in the claims file to 
provide an opinion as to the diagnosis 
and etiology of any head, neck or 
cervical spine disorder found.  The 
examiner should offer an opinion as to 
the medical probabilities that any 
current head, neck or cervical spine 
disorder is attributable to either of the 
veteran's periods of military service.  A 
discussion of the effect of the April 
2001 car accident on the appellant's 
current clinical picture should be 
included.

The neurologist should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
head/neck/cervical spine disorders, 
can it be concluded with clear and 
unmistakable certainty that each 
currently diagnosed disorder 
preexisted the appellant's entry 
into active military service in 
October 1979, or September 1988?  

(b)  If any current head, neck or 
cervical spine disorder clearly 
preexisted military service, can it 
be concluded with clear and 
unmistakable certainty that the pre-
existing head or neck or cervical 
spine disorder did not undergo a 
worsening in service to a permanent 
degree beyond that which would be 
due to the natural progression of 
the disease?  

If the neurologist determines that an 
examination is needed before the requested 
opinions can be rendered, the RO should 
schedule the appellant for such an 
examination.

5.  The RO should take such additional 
development action(s) as it deems proper 
with respect to the two new and material 
evidence claims on appeal, including 
arranging for any and all appropriate VA 
examinations, and following all 
applicable regulations and directives 
implementing the provisions of the VCAA 
delineating VA's duties regarding notice 
and development.  

6.  Upon receipt of any VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

7.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claims on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the service connection and new and 
material evidence issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These three claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


